Citation Nr: 1453195	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

2.  Entitlement to service connection for anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, which included service in Vietnam.  Thereafter he served in the National Guard, including a period of active duty from February 2003 to May 2004 in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part reopened a previously-denied claim of service connection for PTSD but denied the claim on the merits.  The decision also denied service connection for anxiety and depression.

Even though the RO reopened the claim for PTSD and adjudicated on the merits, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issue as shown on the title page.

In June 2012 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of the hearing is of record.

For the reasons explained below, the claim on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Service connection for PTSD was denied by a rating decision in January 2002; the Veteran did not submit a timely substantive appeal and that decision is final. 

2.  Evidence added to the record since January 2002 relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

The requirements to reopen the previously-denied claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO issued a rating decision in January 2002 that denied service connection for PTSD, based on a finding that although the Veteran had been diagnosed there was no evidence of a verified or verifiable in-service stressor.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2003.  The RO issued a Statement of the Case (SOC) in February 2004, but the Veteran did not thereafter file a timely substantive appeal.  The Veteran also did not submit additional material evidence within one year after the rating decision.  The rating decision of January 2002 is accordingly final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Board notes that the Veteran submitted a statement in February 2006 asserting that he had been deployed to Kuwait when the SOC was sent and that he had sent a letter to VA on April 12, 2004, on his return from Kuwait, asking that the appeal be continued.  Although an extension of the 60-day period for filing a substantive appeal may be granted for good cause, the request for extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  In any event, the April 2004 letter cited by the Veteran does not ask to continue the appeal, but rather merely asks that an audiological evaluation that was cited in the SOC be rescheduled.  The letter did not mention the PTSD claim.  The letter was received by the RO after expiration of the 60 day time limit for response to the SOC.  Accordingly, the April 2004 letter cited by the Veteran does not constitute a valid request for extension of time for filing a substantive appeal.
    
Evidence of record as of January 2002 relating to an in-service stressor included the Veteran's DD Form 214 showing service in Vietnam; service treatment records (STRs); and several stressor statements in which the Veteran reported that he was attached to B Company, 2nd Battalion, 28th Infantry Regiment (B-2/18 IN) as a member of a forward observer (FO) team.  The Veteran reported that during these duties he was involved in numerous fire-fights and witnessed many American soldiers being killed or wounded, although he could not remember specific names and dates.  

Evidence added to the file since January 2002 includes an internet printout purporting to be a unit history of B-2/18 IN participation in Operation "Resolve to Win" in March-April 1968; the Veteran wrote, "This is my co" in the margin.  The document bears the unit insignia of the 28th Infantry Regiment.  The document is written in the first person, and is therefore demonstrably not an official unit history; accordingly it is not an existing service department record that was not associated with the file in January 2002.  See 38 C.F.R. § 3.156(c).  The account states that the Veteran's unit was engaged in combat during the period cited by the Veteran in his stressor statements.  

The Board finds this newly-received account, when presumed credible, relates to an unestablished fact necessary to substantiate the claim, that being the presence of a stressor.  This was the specific element that was missing when service connection for PTSD was last adjudicated in January 2002.  Therefore, the evidence is new and material, and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, adjudication of the claim on the merits is warranted. 

The Veteran underwent a VA examination in October 2010, wherein the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but diagnosed sub-threshold PTSD and depressive disorder.  The examiner opined that the diagnosed depressive disorder was not related to service.  

On his notice of disagreement, the Veteran reported that he was raised to keep his emotions in check and may not have been as forthcoming with the examiner as he should have been.  Moreover, the Veteran described various symptoms during his Travel Board hearing.  Thus, the Board finds that a new VA examination is warranted to fully and fairly evaluate the claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for a psychiatric disability since July 2010.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. .

2.  The Veteran should be afforded a VA PTSD examination to determine whether he suffers from PTSD and/or other psychiatric disorder that are related to service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders found.  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD, to include as due to the fear of hostile military or terrorist activity.  Additionally, the examiner should opine whether any other diagnosed psychiatric disorder is at least as likely as not the result of experiences during his active service in Vietnam and/or Kuwait.  A rationale for all opinions expressed should be provided.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


